Title: James Madison to Ferdinand R. Hassler, 01 September 1828
From: Madison, James
To: Hassler, Ferdinand Rudolph


                        
                            
                                
                            
                            
                                
                                    
                                
                                1828
                            
                        
                        I have recd. Sir, your letter of Aug. 31st with the 2 Copies of your "Elements of Analytic Trigonometry." For
                            the one to be retained by myself, I tender my thanks: The other will be disposed of as you request. Not pretending to be a
                            competent judge, of the merit of the work, I can only express the confidence in it, derived from the high estimation in
                            which your Scientific character has been held, and my best wishes that the task you have executed may be satisfactorily
                            rewarded: to which, allow me to add assurances of my friendly respects
                        
                            
                                
                            
                        
                    